Appeal from a decision of the Unemployment Insurance Appeal Board, *926filed January 20, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, who was hired in September 1998 as a math teacher in a religious school, was discharged in January 1999 based upon several incidents of physical contact with students. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. The testimony of the school’s principal regarding petitioner’s inability to control his classroom and the testimony of two students regarding claimant’s use of physical force provide substantial evidence to support the Board’s decision (see, Matter of Dworkis [Sweeney], 235 AD2d 896). The absence of contemporaneous written documentation regarding the incidents and petitioner’s testimony, to the extent that it contradicted that of the other witnesses, created a question of credibility for resolution by the Board (see, id.).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.